Name: Commission Regulation (EC) No 2130/1999 of 6 October 1999 amending the import duties in the rice sector
 Type: Regulation
 Subject Matter: EU finance;  plant product;  trade
 Date Published: nan

 EN Official Journal of the European Communities 7. 10. 1999L 261/28 COMMISSION REGULATION (EC) No 2130/1999 of 6 October 1999 amending the import duties in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 3072/95 as regards import duties in the rice sector (3), as last amended by Regulation (EC) No 2831/98 (4), and in particular Article 4(1) thereof, Whereas: Import duties in the rice sector have been fixed by Commission Regulation (EC) No 2057/1999 (5); Article 4(1) of Regulation (EC) No 1503/96 provides that if during the period of application, the average import duty calculated differs by EUR 10 per tonne from the duty fixed, a corresponding adjustment is to be made; whereas such a differ- ence has arisen; whereas it is therefore necessary to adjust the import duties fixed in Regulation (EC) No 2057/1999, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 2057/1999 are hereby replaced by Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on 7 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. (2) OJ L 265, 30.9.1998, p. 4. (3) OJ L 189, 30.7.1996, p. 71. (4) OJ L 351, 29.12.1998, p. 25. (5) OJ L 255, 30.9.1999, p. 29. EN Official Journal of the European Communities7. 10. 1999 L 261/29 ANNEX I Import duties on rice and broken rice (EUR/t) Duties (5) CN code Third countries (except ACP and Bangladesh) (3) ACP (1) (2) (3) Bangladesh (4) Basmati India and Pakistan (6) Egypt (8) 1006 10 21 (7) 76,44 111,06 173,10 1006 10 23 (7) 76,44 111,06 173,10 1006 10 25 (7) 76,44 111,06 173,10 1006 10 27 (7) 76,44 111,06 173,10 1006 10 92 (7) 76,44 111,06 173,10 1006 10 94 (7) 76,44 111,06 173,10 1006 10 96 (7) 76,44 111,06 173,10 1006 10 98 (7) 76,44 111,06 173,10 1006 20 11 212,31 69,97 101,82 159,23 1006 20 13 212,31 69,97 101,82 159,23 1006 20 15 212,31 69,97 101,82 159,23 1006 20 17 212,50 70,03 101,91 0,00 159,37 1006 20 92 212,31 69,97 101,82 159,23 1006 20 94 212,31 69,97 101,82 159,23 1006 20 96 212,31 69,97 101,82 159,23 1006 20 98 212,50 70,03 101,91 0,00 159,37 1006 30 21 (7) 146,86 212,59 341,25 1006 30 23 (7) 146,86 212,59 341,25 1006 30 25 (7) 146,86 212,59 341,25 1006 30 27 (7) 146,86 212,59 341,25 1006 30 42 (7) 146,86 212,59 341,25 1006 30 44 (7) 146,86 212,59 341,25 1006 30 46 (7) 146,86 212,59 341,25 1006 30 48 (7) 146,86 212,59 341,25 1006 30 61 (7) 146,86 212,59 341,25 1006 30 63 (7) 146,86 212,59 341,25 1006 30 65 (7) 146,86 212,59 341,25 1006 30 67 (7) 146,86 212,59 341,25 1006 30 92 (7) 146,86 212,59 341,25 1006 30 94 (7) 146,86 212,59 341,25 1006 30 96 (7) 146,86 212,59 341,25 1006 30 98 (7) 146,86 212,59 341,25 1006 40 00 (7) 45,38 (7) 105,00 (1) The duty on imports of rice originating in the ACP States is applicable, under the arrangements laid down in Council Regulation (EC) No 1706/98 (OJ L 215, 1.8.1998, p. 12) and amended Commission Regulation (EC) No 2603/97 (OJ L 351, 23.12.1997, p. 22). (2) In accordance with Regulation (EC) No 1706/98, the duties are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of RÃ ©union. (3) The import levy on rice entering the overseas department of RÃ ©union is specified in Article 11(3) of Regulation (EC) No 3072/95. (4) The duty on imports of rice not including broken rice (CN code 1006 40 00), originating in Bangladesh is applicable under the arrangements laid down in Council Regulation (EEC) No 3491/90 (OJ L 337, 4.12.1990, p. 1) and amended Commission Regulation (EEC) No 862/91 (OJ L 88, 9.4.1991, p. 7). (5) No import duty applies to products originating in the OCT pursuant to Article 101(1) of amended Council Decision 91/482/EEC (OJ L 263, 19.9.1991, p. 1). (6) For husked rice of the Basmati variety originating in India and Pakistan, a reduction of EUR/t 250 applies (Article 4a of amended Regulation (EC) No 1503/96). (7) Duties fixed in the Common Customs Tariff. (8) The duty on imports of rice originating in and coming from Egypt is applicable under the arrangements laid down in Council Regulation (EC) No 2184/96 (OJ L 292, 15.11.1996, p. 1) and Commission Regulation (EC) No 196/97 (OJ L 31, 1.2.1997, p. 53). EN Official Journal of the European Communities 7. 10. 1999L 261/30 ANNEX II Calculation of import duties for rice Indica rice Japonica rice Paddy Husked Milled Husked Milled Broken rice 1. Import duty (EUR/tonne) (1) 212,50 455,00 212,31 455,00 (1) 2. Elements of calculation: (a) Arag cif price (EUR/tonne)  317,07 263,99 348,59 320,78  (b) fob price (EUR/tonne)    320,52 292,71  (c) Sea freight (EUR/tonne)    28,07 28,07  (d) Source  USDA USDA Operators Operators  (1) Duties fixed in the Common Customs Tariff.